Citation Nr: 1608290	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-47 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973, and from June 1976 to December 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The Board decided the underlying increased rating claims in July 2011 and remanded the TDIU issue.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's TDIU claim is decided.  The Veteran contends that he unemployable due to his service-connected disabilities.  In particular, he contends that his service-connected ankle disability and sinusitis cause him to be unable to obtain and maintain substantially gainful employment.  See July 2008 Veteran statement, May 2009 VA Form 21-8940, and February 2012 Veteran statement.  

In February 2012, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  Since records in the possession of the SSA could be supportive of the Veteran's current claim, further development to obtain those records is in order.  38 C.F.R. § 3.159(c)(2) (2015).

On remand, development to obtain any outstanding, pertinent VA records should be completed.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including VA treatment records, as well as the Veteran's SSA records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


